Citation Nr: 1439884	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-29 994A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for residuals of a left breast lumpectomy.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for migraine headaches.  

9.  Entitlement to service connection for allergies.

10.  Entitlement to service connection for sinusitis.  

11.  Entitlement to service connection for post herpatitis nevalgia, claimed as shingles.  

12.  Entitlement to service connection for a cervical spine disability.  

13.  Entitlement to service connection for a psychiatric disorder, to include depression.  

14.  Entitlement to a disability rating in excess of 10 percent for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to July 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Thereafter, the claims file was transferred to the RO in Houston, Texas.  

In May 2011, the Veteran testified at a Travel Board hearing in Austin, Texas, before the undersigned.  A transcript of that hearing has been associated with her claims folder.  

Although the Veteran's claim for spinal disability has been developed and certified as a claim for service connection for upper and lower back disability and clearly includes consideration of a cervical spine disability, the evidence reflects that the Veteran has separate claims for a cervical spine disability, as well as for her thoracolumbar spine disability.  Likewise, the claims for right and left ankle and knee disabilities, while developed separately, can be adequately addressed as a bilateral disability.  The issues have thus been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for allergies, sinusitis, post herpatitis nevalgia, a cervical spine disability and a psychiatric disorder as well as entitlement to an increased initial disability rating for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the May 2011 Board hearing, prior to the promulgation of a Board decision, the Veteran notified VA that she wanted to withdraw her claim of entitlement to service connection for bilateral hearing loss.

2.  The most probative evidence of record shows that the Veteran's current low back disability, diagnosed as degenerative disc disease (DDD), is related to her military service.  

3.  The most probative evidence of record shows that the Veteran's bilateral ankle disability, diagnosed as bilateral posterior tibialis tendonitis, had its onset in service.  

4.  The most probative evidence of record shows that the Veteran's bilateral knee disability, diagnosed as bilateral medial meniscus tears, had its onset in service.  

5.  The most probative evidence of record shows that the Veteran's GERD had its onset in service.

6.  The most probative evidence of record shows that the Veteran's left breast lumpectomy residual scar had its onset in service.  

7.  The most probative evidence of record shows that the Veteran's tinnitus had its onset in service.

8.  The most probative evidence of record shows that the Veteran's migraine headaches had their onset in service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The criteria for establishing entitlement to service connection for a low back disability, diagnosed as DDD of the lumbar spine, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013).  

3.  The criteria for establishing entitlement to service connection for a bilateral ankle disability, diagnosed as bilateral posterior tibialis tendonitis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for establishing entitlement to service connection for a bilateral knee disability, diagnosed as bilateral medial meniscus tears, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

5.  The criteria for establishing entitlement to service connection for GERD have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  The criteria for establishing entitlement to service connection for a residual left breast lumpectomy scar have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

7.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

8.  The criteria for establishing entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

However, the Veteran is withdrawing her claim of service connection for bilateral hearing loss and the Board is granting her claims for service connection for low back, bilateral knee disabilities, bilateral ankle disabilities, GERD, residual scar of a left breast lumpectomy, tinnitus, and migraine headaches.  Therefore, no further discussion of the VCAA is required with regard to these claims.  

The Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the May 2011 personal hearing, prior to the Board's issuance of a final decision, the Veteran notified VA that she wished to withdraw the appeal of the denial of her claim of service connection for bilateral hearing loss.  The Board finds that this testimony, which has been transcribed into a writing that has been associated with the claims file, clearly articulated the Veteran's intent to withdraw from appellate status this claim.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (the transcript of a personal hearing may act as a substantive appeal).  

The Board thus finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and the claim of entitlement to service connection for bilateral hearing loss is dismissed.  

The Claims for Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where credible evidence relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Low Back Disability

The Veteran contends that her currently diagnosed DDD of the lumbar spine is the result of injuries incurred in service as a result of her participation in airborne school training.  She asserts that her low back symptoms began in service and that she was treated with muscle relaxants, heating pads, and Ibuprofen prior to her discharge.

The Veteran's service personnel records show she participated in airborne training from April 2003 to June 2003.  Her service treatment records reflect complaints of low back pain as early as May 2003.  December 2004 treatment records show she complained of constant lower back pain and recurrent right lower back pain of one year's duration.  In June 2006, the Veteran's complaints of lower back pain were diagnosed as lower back sprain.  

Just one month after the Veteran's discharge from service, August 2006 VA X-ray studies of the lumbosacral spine revealed mild narrowing of the L4-5 disc.  A VA progress note, also dated in August 2006, indicated that the Veteran's chronic lower back strain/pain developed during active duty as documented in available service treatment records and that she was currently taking Motrin three times a day as needed.  The assessment included chronic back strain.  

A September 2006 VA examination report noted the Veteran's complaints of chronic thoracic and lumbar pain since service.  She reported having flare-ups and initial forward flexion on examination was limited to 70 degrees, although forward flexion was to 90 degrees with repetition.  The examiner diagnosed mild DDD of the lumbar spine with no residual disability.  

During her May 2011 hearing, the Veteran testified that her back started to bother her in service during airborne school and that she was treated with muscle relaxants, heating pads, and Ibuprofen.  She further testified that she continued to have aching pain, limitation of motion and stiffness since service, and had been diagnosed with DDD and degenerative joint disease (DJD).  

In summary, the Board notes that service records document the Veteran's airborne training.  Additionally, the Board notes that service treatment records document the Veteran's complaints and treatment for low back problems.  Moreover, the Board finds the appellant is competent to describe her in-service injury and subsequent symptoms and this history is also credible because it is supported by her service treatment records and has remained consistent throughout the pendency of the appeal.  See Davidson, supra.  Further, despite the September 2006 VA examiner's finding that there was no residual disability, the Board finds that the objective X-ray evidence of DDD within one month of the Veteran's discharge from service, together with the August 2006 VA treatment record etiologically linking her current low back disability to service to be more probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for DDD of the lumbar spine is warranted.  38 C.F.R. § 3.303.  

Bilateral Ankle and Knee Disabilities

The Veteran contends that she sprained both her ankles and injured both knees in service when she jumped out of a practice airplane during airborne training and continued to receive ongoing treatment for bilateral ankle and knee pain since that time.  She asserts that she was eventually given a permanent profile as a result of her bilateral ankle disability.  She further contends that her symptoms continued after service and believes that her currently diagnosed bilateral tendonitis and bilateral medial meniscus tears are results of her service.  

As noted above, the Veteran's service personnel records reflect she participated in airborne training from April 2003 to June 2003.  Her service treatment records show that she complained of right ankle pain in April 2003.  April 2003 and May 2003 treatment records show diagnoses of right ankle sprain and strain.  A May 2003 bone scan study that revealed evidence of bilateral shin splints.  In October 2003, the Veteran injured her left ankle playing soccer and was assessed with a left ankle sprain.  Subsequent treatment records show intermittent treatment for left ankle pain.  In October 2004, she was put on permanent physical profile for left foot pain (tendonitis).  A December 2005 treatment record notes the Veteran's complaints of bilateral ankle pain.

One month after service, an August 2006 VA treatment record indicates the Veteran's bilateral ankle and knee pain developed while on active duty as documented by available service treatment records.  The assessment included bilateral ankle and knee strains.  August 2006 VA X-ray studies of the bilateral ankles revealed no signs of fracture or dislocation.  Just two months after service, September 2006 VA X-ray studies of the bilateral knees revealed mild joint space narrowing at the knees, but no evidence of injury or destructive change to the bilateral tibias or fibulas.  The September 2006 VA orthopedic examiner, after noting the Veteran's history of bilateral ankle pain since jump school in-service and an in-service left ankle injury, as well as conducting a physical examination, opined that her ankle complaints, diagnosed as bilateral posterior tibialis tendonitis, were most likely caused by her service-related injury.  The examiner stated that her posterior tibialis tendonitis could be from strains to the foot with an eversion injury that could have happened as a result of a fall.  The examiner further diagnosed right and left medial meniscus tears and opined that the diagnosed bilateral knee disability was most likely caused by or the result of her injury in service.  

During her May 2011 hearing before the undersigned, the Veteran testified that her current bilateral ankle and bilateral knee disabilities were results of an injury she suffered when jumping out of a practice airplane in airborne training.  She testified that her bilateral ankle and knee pain continued to bother her during her subsequent active duty and after her discharge.  

In summary, the Board notes that service records document the Veteran's airborne training.  Additionally, the Board notes that service treatment records document the Veteran's complaints and treatment for ankle and knee problems.  Moreover, the Board finds the appellant is competent to describe her in-service injuries and subsequent symptoms and this history is also credible because it is supported by her service treatment records and has remained consistent throughout the pendency of the appeal.  See Davidson, supra.  Further, the August 2006 orthopedic examiner linking her current ankle and knee disabilities (i.e., bilateral posterior tibialis tendonitis and bilateral medial meniscus tears) to service and this medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for a bilateral ankle disability diagnosed as bilateral posterior tibialis tendonitis and a bilateral knee disability diagnosed as bilateral medial meniscus tears is warranted.  38 C.F.R. § 3.303.  

GERD

The Veteran contends that she was first diagnosed and treated for GERD in service and that her chronic symptoms have persisted since her discharge.

The Veteran's June 2001 report of medical history indicates she denied a history of frequent indigestion and the accompanying enlistment medical examination shows that clinical evaluation of the abdomen was normal.  Thereafter, a July 2004 treatment record indicates that she had a 2-month history of new onset GERD.  She was treated with Prilosec.  

One month after service, an August 2006 VA treatment record notes the Veteran's GERD developed while on active duty as documented in available military medical records and that she currently took Lansopazole for her symptoms.  

An October 2006 VA examiner noted the Veteran's history of reflux since service and that she had taken Prilosec in the past, but was currently on no medications.  The diagnosis was GERD with mild to moderate symptoms requiring dietary modification, but no daily medication.  The examiner did not provide an opinion as to the etiology of the Veteran's currently diagnosed GERD.  

An April 2009 private treatment record notes her history of GERD and that she was currently taking Tums with good relief.  

During the May 2011 Board hearing, the Veteran testified that she was first diagnosed and treated for GERD in service.  She further testified that she continued to take medication for GERD since her discharge from service.  

In summary, the Board notes that service treatment records document the Veteran's first complaints and treatment for GERD.  Moreover, the Board finds the appellant is competent to describe her in-service and subsequent symptoms and this history is also credible because it is supported by her service treatment records and has remained consistent throughout the pendency of the appeal.  See Davidson, supra.  Further, in August 2006 a VA healthcare professional linked her current GERD to service and this medical opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for GERD is warranted.  38 C.F.R. § 3.303.  



Residuals of a Left Breast Lumpectomy

The Veteran contends that she underwent exploratory left breast surgery during her active duty service and has current residuals, which she describes as a loss of tissue and a scar.  

Service treatment records show a cystic lesion in the left breast was initially noted in December 2003.  In January 2004, a left breast excisional biopsy was conducted.  

A September 2006 VA examination report notes the Veteran underwent a left breast lumpectomy in service and that the subsequent pathology report indicated a benign left breast tubular adenoma, and that the Veteran had had no further recurrence of the breast mass or cyst.  At the time of the examination, she complained of some left breast tenderness and a disfiguring scar.  Physical examination revealed the left breast to be of normal size and shape with no appreciated masses.  There was a nontender, well-healed incisional scar on the left areola.  The examiner noted that the left breast scar was a result of the breast mass biopsy.  

During her May 2011 hearing, the Veteran testified that she had a residual tender scar as a result of her left breast lumpectomy surgery in service.  

In summary, the Board notes that service treatment records document the Veteran undergoing a left breast excisional biopsy in January 2004.  Moreover, the Board finds the appellant is competent to describe her in-service and subsequent symptoms (i.e., seeing a scar) and this history is also credible because it is supported by her service treatment records and has remained consistent throughout the pendency of the appeal.  See Davidson, supra.  Further, the September 2006 VA examiner linked her current disability (i.e., the scar) to service and this medical opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for a left breast scar is warranted.  38 C.F.R. § 3.303.

Tinnitus

The Veteran claims, in substance, that her current bilateral tinnitus started while on active duty, after being exposed to loud noises when she worked next to a firing range, and these problems have continued to the current time.

Three months after the Veteran's July 2006 separation from active duty, she was diagnosed with recurrent bilateral tinnitus at the October 2006 VA examination.  The examiner noted that the Veteran was exposed to loud noises because the barracks where she resided for three years was located next to the firing range.  The examiner opined that the Veteran's tinnitus was as likely related to the prolonged exposure to the firing range in the service.

The Board finds that, while there is no objective evidence of the Veteran sustaining an injury (acoustic trauma causing tinnitus) during active duty, the appellant in nonetheless both competent to report that she observed ringing in her ears following her exposure to loud noises while either working or living next to a firing range and that her accounts of having this ringing in her ears since this time are consistent and credible.  See Davidson, supra.  Further, the October 2006 VA examiner etiologically linking her current tinnitus to her in-service acoustic trauma and this medical opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 C.F.R. § 3.303.

Migraine Headaches

The Veteran contends that she first experienced migraine headaches in 2004 or 2005 while on active duty and continues to take medication for ongoing symptoms.  

Service treatment records show the Veteran denied a history of frequent or severe headaches in a June 2001 report of medical history.  The accompanying enlistment examination report shows a clinical neurological evaluation was normal.  Thereafter, service treatment records document her being diagnosed and treated for migraine headaches in January 2004, August 2004 and May 2006.  

Three months after service, an October 2006 VA examiner noted the Veteran's history of headaches starting in service without a history of head trauma, as well as her report of current headache symptoms.  The examiner diagnosed common migraines and opined that they were more likely than not related to service.  

In summary, the Board notes that service treatment records document the Veteran diagnosis and treatment for migraine headaches.  Moreover, the Board finds the appellant is competent to describe her in-service and subsequent symptoms and this history is also credible because it is supported by her service treatment records and has remained consistent throughout the pendency of the appeal.  See Davidson, supra.  Further, the October 2006 VA examiner linked her current migraine headaches to service and this medical opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted.  38 C.F.R. § 3.303.


ORDER

The appeal of the denial of service connection for bilateral hearing loss is dismissed.  

Service connection for a low back disability, diagnosed as DDD of the lumbar spine, is granted.

Service connection for a bilateral ankle disability, diagnosed as bilateral posterior tibialis tendonitis, is granted.

Service connection for a bilateral knee disability, diagnosed as bilateral medial meniscus tears, is granted.  

Service connection for GERD is granted.  

Service connection for a residual left breast lumpectomy scar is granted.  

Service connection for bilateral tinnitus is granted.  

Service connection for migraine headaches is granted.  


REMAND

At her May 2011 Board hearing, the Veteran submitted a complete copy of her service treatment records.  Prior to that date, VA documented its inability to secure her service treatment records.  After reviewing the submitted service treatment records and the evidence of record, the Board finds it necessary to remand the remaining service connection claims on appeal for additional development.  

As to the claims for service connection for allergies and sinusitis, the Veteran's service treatment records show she was treated intermittently for diagnosed sinusitis and seasonal allergies.  Post-service treatment records also show intermittent treatment for diagnosed sinusitis and allergies, as well as allergic rhinitis.  Given this medical history the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the Veteran's post-service disabilities and her documented in-service disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the claim for service connection for post herpatitis nevalgia (shingles), service treatment records indicate that the Veteran complained of skin irritation in May 2006 and was diagnosed with herpes zoster or shingles in June 2006.  Post-service, a September 2006 VA examiner noted that, while there was no active infection, the Veteran complained that the previously affected area of her skin was still sensitive and sometimes numb.  The examiner diagnosed post herpetic neuralgia.  However, the examiner did not provide an opinion as to whether the Veteran had a chronic systemic disability that was related to service.  Therefore, the Board finds that a remand to obtain such an opinion is required.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim for service connection for a cervical spine disability, although service treatment records show no complaints of neck pain, or any cervical spine findings, or diagnoses, in March 2004 they document her complaints of "upper back" pain and being assessed with a trapezius muscle spasm.  Post-service, an August 2006 VA treatment record notes that upper back pain developed in 2004 while on active duty.  A September 2006 VA examiner noted the Veteran's history of cervical back pain since service and diagnosed intermittent cervical strain with no residual disability.  However, the examiner did not provide an opinion regarding whether the Veteran had a chronic cervical spine disability that was etiologically linked to service.  Therefore, the Board finds that a remand to obtain such an opinion is required.  38 U.S.C.A. § 5103A(d); Barr, supra.

As to the claim for service connection for a psychiatric disorder, to include depression, although service treatment records show no complaints, findings, treatment, or diagnoses of any psychiatric disorder, post-service VA and private treatment records show treatment for diagnosed major depressive disorder that appears to be etiologically linked to reported incidents in service.  Moreover, although a September 2006 VA examiner diagnosed an adjustment disorder, there was no opinion provided as to the etiology of the diagnosed psychiatric disorder.  Therefore, the Board finds that a remand to obtain such an opinion is required.  38 U.S.C.A. § 5103A(d); Barr, supra.

As to the claim for a higher initial evaluation for asthma, while the Veteran was provided a VA examination in October 2006 in connection with her claim of service connection for this disability, she has not been afforded a VA examination in connection with her claim for a higher evaluation.  Accordingly, the Board finds that a remand is required to provide her with such an examination.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

Finally, while the record indicates that the Veteran received ongoing VA treatment at VA Medical Center in Tampa, Florida and Lackland Airforce Base, neither her post-December 2010 VA treatment records nor her post-May 2011 Lackland records are in the claims file.  Therefore, the Board finds that while the appeal is in remand status these records should be associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file the Veteran's post-December 2010 treatment records from the Tampa VA Medical Center and any other subsequent VA facilities where she has sought treatment as well as her post-May 2011 treatment records from Lackland Airforce Base.

2.  Ask the Veteran to identify all medical providers who have treated her for asthma, sinusitis, post herpatitis nevalgia, and/or a psychiatric disorder since service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her she may obtain and submit those records.

3.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of her claimed allergy and sinus disabilities.  The entire claims file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) should be provided to the examiner.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  Does the Veteran have current allergy and sinus disorders? 

b.  Is it as least as likely as not (a 50 percent or greater probability) that any currently diagnosed allergy and/or sinus disorders are related to and/or had their onset during service? 

In providing the requested opinions the examiner must specifically acknowledge and discuss the Veteran's reports of allergy and sinus problems during her period of service as well as her in-service diagnoses of sinusitis and seasonal allergies. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate professional to determine the current nature and likely etiology of any current disability related to herpes zoster (shingles).  The entire claims file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) should be provided to the examiner.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claims files so they can be available to the examiner for review.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:
Is it as least as likely as not (a 50 percent or greater probability) that the Veteran has any current residuals of the herpes zoster or shingles she was diagnosed with while on active duty, to include shingles? 

In providing the requested opinions the examiner must specifically acknowledge and discuss the May 2006 service treatment record that for diagnosed herpes zoster and the Veteran's credible history of continuity of symptoms since service.

If a widespread or systemic disorder is not found, the examiner should provide an explanation as to what testing was done to determine the current disability and to reconcile the examiner's opinion with the Veteran's reported symptoms of a relationship between her in-service treatment for herpes zoster and current complaints of pain and numbness.  

In providing the requested opinions the examiner cannot rely solely of negative evidence as the basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of her cervical spine disability.  The entire claims file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) should be provided to the examiner.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  What are the diagnoses of the Veteran's current cervical spine disabilities? 

b.  As to each diagnosed cervical spine disability, is it as least as likely as not (a 50 percent or greater probability) that it is related to and/or had its onset during service? 

c.  If the cervical spine disabilities include arthritis, is it as least as likely as not (a 50 percent or greater probability) that it manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions the examiner must specifically acknowledge and discuss the September 2006 diagnosis of intermittent cervical spine strain and the Veteran's claims regarding having ongoing observable cervical spine problems since service.  

A complete rationale for all opinions expressed must be provided. 

In providing the requested opinions the examiner cannot rely solely of negative evidence as the basis for any opinion.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  After undertaking the above development to the extent possible, schedule the Veteran for a VA mental disorders examination by an appropriate professional.  The entire claims file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) should be provided to the examiner.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  What are the diagnoses of the Veteran's current psychiatric disabilities? 

b.  As to each diagnosed psychiatric disability including depression, is it as least as likely as not (a 50 percent or greater probability) that it is related to and/or had its onset during service? 

c.  If the psychiatric disabilities include a psychosis, is it as least as likely as not (a 50 percent or greater probability) that it manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions the examiner must specifically acknowledge and discuss the Veteran's claims regarding having ongoing observable psychiatric problems since service.  

A complete rationale for all opinions expressed must be provided. 

In providing the requested opinions the examiner cannot rely solely of negative evidence as the basis for any opinion.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  After undertaking the above development to the extent possible, schedule the Veteran for a VA pulmonary examination to assess the current severity of her service-connected asthma.  The entire claims file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) should be provided to the examiner.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is to conduct a physical examination of the Veteran and obtain all relevant diagnostic studies, to include pulmonary function testing that measures Forced Expiratory Volume in 1 second (FEV-1), the ratio between FEV-1 and Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)). 

The examiner must state how often the Veteran seeks required treatment from a physician for asthmatic exacerbations; how often she has been prescribed courses of systemic corticosteroids; and how often she requires high dose corticosteroids or immunosuppressive medications.

A complete rationale for all opinions expressed must be provided. 

8.  After any further development required, readjudicate the appeal.  Such adjudication should consider whether staged ratings are warranted with regard to the claim for an increased evaluation for asthma.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


